Citation Nr: 1204609	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-29 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.  

2.  Entitlement to an increased initial disability rating for idiopathic angioedema, in excess of 10 percent prior to November 20, 2002, and in excess of 20 percent since November 20, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

Appellant served on active duty from September 20, 1990 to July 7, 1991; she also had periods of active duty for training (ADT) and inactive duty training (IDT) in the reserves, including a period of ADT for basic training from July 20, 1988 to November 23, 1988.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the RO in Montgomery Alabama, which granted service connection and assigned a 10 percent initial rating for idiopathic angioedema, effective June 16, 1998.  The appeal also comes from a July 2007 rating decision of the RO in St. Petersburg, Florida, which denied service connection for a bilateral foot disorder.  

The Board notes that, during the course of the appeal, an August 2008 rating decision from the RO in Montgomery, Alabama, assigned a 20 percent rating for idiopathic angioedema, effective November 20, 2002.  Thus, a staged rating is in effect.  Inasmuch as higher ratings are available before and after the effective date of the higher rating, and the appellant is presumed to seek the maximum available benefit for a disability, the Board has characterized the issue as reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board also notes that, while the RO characterized the period prior November 20, 2002 as an earlier effective date claim, this is inaccurate.  Because the appellant appealed the initial disability rating for idiopathic angioedema, no additional action was necessary to appeal the rating assigned prior to November 20, 2002.  The entire period since the grant of service connection was already on appeal.  The appellant's request for an earlier effective date for the 20 percent rating was simply a request for a higher disability rating prior to November 20, 2002.  

The issue of an increased initial disability rating for idiopathic angioedema, in excess of 10 percent prior to November 20, 2002, and in excess of 20 percent since November 20, 2002 is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  The appellant did not engage in combat with the enemy.  

3.  The appellant did not sustain a foot injury or disease during active duty.

4.  Symptoms of a foot disorder were not chronic during active duty.

5.  Symptoms of a foot disorder have not been continuous since separation from active duty.

6.  The appellant's current foot disorder is not related to active duty.

7.  The appellant's foot symptoms have been attributed to a known diagnosis.

8.  The appellant did not become disabled from a disease or injury incurred in the line of duty during any period of ADT, and did not become disabled due to an injury incurred in the line of duty during any period of IDT.


CONCLUSION OF LAW

A foot disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Here, although the appellant served during a period of war, the evidence does not suggest, and the appellant does not contend that she engaged in combat with the enemy, or that her claimed foot disorder is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2011).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and arthritis becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Here, there is no current diagnosis of arthritis of the feet, and there is no assertion or evidence that such became manifest within a year of service separation.

The appellant served in Southwest Asia during the Persian Gulf War.  Accordingly, the Board has considered whether any of the provisions pertaining to qualifying chronic disability related to such service are applicable.  In this case, as will be discussed below, the appellant's claimed foot disorder has been attributed to the known diagnosis of plantar fasciitis and lack of arch support.  Moreover, she has not been diagnosed with any of the acknowledged medically unexplained chronic multisymptom illnesses as set out under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).  Accordingly, the special provisions pertaining to service connection based on Persian Gulf War service are not applicable in this case.

The appellant contends that she was issued arch supports on August 31, 1988 by a military doctor during basic training at Ft. Dix, New Jersey.  

The Board notes that as the date of August 31, 1988 falls during a period of ADT, to be considered a veteran for that period, it must first be established that the appellant became disabled due to an injury or disease incurred in the line of duty during this period.  Currently, service connection is only in effect for disabilities related to her period of active duty during the Gulf War, and during a subsequent period of ADT during which she incurred idiopathic angioedema.  She is not currently service-connected for any disorder related to the period of ADT from July 20, 1988 to November 23, 1988.  Simply stated, there is simply no injury indicated during her ADT.     

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002).

The term "active military, naval, or air service" includes active duty; any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002).

After review of all of the evidence, the Board finds that service connection for a bilateral foot disorder is not warranted.  The Board finds that the appellant did not sustain a foot injury or disease during any period of active duty.  Indeed, she does not contend that there was a specific injury during active duty, but contends that she had onset of foot pain during ADT and was issued arch supports at that time.  

The Board finds that the weight of the evidence demonstrates that symptoms of a foot disorder were not chronic during active duty, and that the appellant did not become disabled due to a disease or injury incurred in the line of duty during a period of ADT.  In so finding, the Board notes that the period of ADT in question predated the appellant's active duty, providing evidence against this claim.  While a treatment record dated August 31, 1988 does indicate that she was issued arch supports for foot pain, a subsequent redeployment examination in April 1991 reveals normal clinical findings for the feet.  At that time, she acknowledged on a report of medical history that she had no history of foot trouble.  The separation examination conducted shortly thereafter in June 1991 was left almost entirely blank by the examiner and contains no pertinent findings, providing more evidence against this claim.  Nevertheless, an examination conducted three months prior to service separation, and well after the August 1988 request for arch supports, indicates that no foot problems existed at that time.  This is not simply the absence of pertinent evidence, but affirmative evidence that symptoms of a foot disorder were not chronic in service, outweighing the Veteran's lay statements.  

The Board also finds that the weight of the evidence demonstrates that symptoms of a foot disorder have not been continuous since service separation.  While the appellant now contends that her symptoms continued after service, this conflicts directly with her actions during the intervening period.  In fact, there is no evidence of complaint or treatment for a foot disorder until the appellant filed the current claim.  At that time, she identified only the single episode of symptoms during ADT and an April 19, 2006 VA outpatient visit, some 18 years after that episode.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, the appellant's current assertion as to continuous symptoms is not consistent with the evidence.  Notably, the appellant filed a claim for service connection for a knee disorder and a skin rash shortly after service separation in December 1994, but did not mention foot complaints at that time.  She filed another claim in February 1997, but mentioned only increasing symptoms for the knees.  She also filed a claim in June 1998, but mentioned only allergies and knee symptoms.  In August 1998, the appellant filed a claim regarding idiopathic angioedema, but did not mention a foot disorder.  In October 2000, the appellant filed a claim regarding right knee symptoms, but did not mention her feet.  Indeed, she did not report a foot disorder to VA until August 2006, more than 15 years after service separation.

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it is reasonable to expect that the appellant is presenting all issues for which she is experiencing symptoms that she believes are related to service.  In other words, the appellant demonstrated that she understood the procedure for filing a claim for VA disability compensation, and she availed herself of that procedure in other instances where she believed herself entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting, than for certain symptomatology to be omitted.  Thus, the appellant's inaction regarding a claim for a foot disorder, when viewed in the context of her action regarding other claims, may reasonably be interpreted as indicative of the lack of symptomatology at that time.  

In addition, the appellant was afforded a comprehensive VA medical examination in March 1995 regarding her knee claims.  While she reported multiple symptoms, she did not mention foot pain, and the examiner made no findings indicative of a foot disorder.  In August 1997, the appellant was afforded a VA joints examination, and again, there were no complaints or findings pertaining to the feet.  The Board finds that these examinations would be expected to have elicited complaints regarding the feet had such symptomatology been present at the time.  The lack of any complaint on the appellant's part further underscores the Board's finding as to lack of continuous symptoms after service.  

The Board finds that the weight of the evidence demonstrates that the current foot disorder is not related to service.  When examined in April 2006, the appellant described pain located in her heels and the inner aspect of her soles and first MCP joint.  The examiner noted a well-healed bunionectomy scar and tenderness to palpation.  The diagnosis was feet pain consistent with plantar fasciitis and lack of arch support.  While the examiner reported the appellant's recollection of being treated in service, she provided no opinion regarding a nexus to service.  Other VA podiatry reports reveal a diagnosis of hallux valgus.  An October 2007 report notes that the appellant has had the same trouble since service.  While the appellant has recently reported that her current foot disorder is related to the episode of foot pain in 1988, her assertions are based on an account of continuous symptoms that the Board finds lacking in credibility.  The fact that a VA clinician repeated this information does not bolster its credibility in any way.  

As the weight of the credible evidence is against chronicity in service, continuity of symptomatology after service, and a relationship to service, the Board finds that service connection for a bilateral foot disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In an April 2007 letter, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for service connection for a foot disorder, as well as what information and evidence must be submitted by the appellant, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the appellant's service treatment records, post-service VA and private treatment records, and the appellant's written assertions regarding her claims.

The Board acknowledges that the appellant has not been afforded a VA medical examination with respect to the foot disorder claim; however, the Board finds that a VA examination is not necessary in order to decide this claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Here, the appellant's service treatment records are devoid of any complaints or treatment for a foot injury.  Further, for the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of any in-service foot disease or injury.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a bilateral foot disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, and positive evidence against such a finding, referral of this case to obtain an examination and/or an opinion as to the etiology of the appellant's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the appellant's claimed disability and active service would necessarily be based on an inaccurate history regarding what occurred in service, the presence of chronic symptoms in service, and continuous symptoms after service, and so would be of no probative value.  The CAVC has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

ORDER

Service connection for a bilateral foot disorder is denied.  



REMAND

A remand is required regarding the rating claim to ensure that there is a complete record upon which to decide the claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The appellant's idiopathic angioedema is rated under Diagnostic Code 7118.  That code provides that attacks of angioneurotic edema without laryngeal involvement lasting one to seven days or longer and occurring more than eight times a year, or; attacks with laryngeal involvement of any duration occurring more than twice a year warrant a 40 percent rating.  Attacks of angioneurotic edema without laryngeal involvement lasting one to seven days and occurring five to eight times a year, or; attacks with laryngeal involvement of any duration occurring once or twice a year warrant a 20 percent rating.  Attacks of angioneurotic edema without laryngeal involvement lasting one to seven days and occurring two to four times a year warrant a 10 percent rating.

Here, there is no evidence or assertion of laryngeal involvement.  An October 1996 private evaluation notes involvement of the eyelids, and lips.  A December 1997 evaluation reveals involvement of the lips, jaws, eyes, neck, and tongue.  In her June 1998 claim, the appellant reported swelling of her face, lips, jaws, eyes, and tongue.  A March 1999 report indicates involvement of the facial and jaw areas.  The November 2002 VA examination report does not refer to laryngeal involvement.  The appellant reported swelling in her face, hands, and arms.  She noted at least one involvement of the tongue.  An August 2005 VA examination reveals involvement of the face, hands, and arms.  

Regarding the frequency and duration of non-laryngeal episodes, an October 1996 private evaluation indicates duration of a few days.  A December 1997 evaluation reveals episodes occurring once a month and lasting two to three days.  A March 1999 report indicates recurrence every three to four weeks, noted as an increase in frequency.  A November 2001 VA examination report reveals a frequency of every two months.  The November 2002 VA examination report cited by the RO in the grant of a 20 percent rating reveals symptoms recurring every two months on average lasting two to three days.  A May 2008 allergy and immunology note reveals an episode of urticaria every one or two months.  

Upon review of the pertinent evidence, the Board finds that additional medical direction is necessary to determine the appropriate rating.  In essence, the evidence regarding the typical duration of episodes of edema is inconsistent.  While some of the reports indicate a typical duration of more than one day, a December 2001 VA examination report reveals that episodes are promptly aborted by one or two Prednisone tablets that the appellant keeps on hand.  Similarly, a May 2008 VA outpatient report also indicates that the episodes are usually handled with a single 10 mg dose of Prednisone.  

Further adding to the confusion as to typical duration, at an August 2003 Board hearing, the appellant indicated that she takes prednisone to keep the outbreaks from getting so large; however, this does not indicate that her symptoms are arrested to the extent that one could conclude the duration was less than one day.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the extent to which the appellant's prescribed medications impact the typical duration of an episode of angioedema.  This question must be addressed by an appropriately qualified medical professional.  

Accordingly, entitlement to an increased initial disability rating for idiopathic angioedema, in excess of 10 percent prior to November 20, 2002, and in excess of 20 percent since November 20, 2002, is REMANDED for the following action:

1.  The appellant should be afforded an appropriate VA examination to determine the current degree of severity of her service-connected idiopathic angioedema.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

2.  The examiner should include findings pertinent to the rating criteria.  In particular, the examiner should describe whether the appellant's attacks are arrested by the use of Prednisone or whether they continue with only partial amelioration of symptoms.  The examiner should specifically describe the average duration of an attack with and without use of Prednisone.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of entitlement to an increased initial disability rating for idiopathic angioedema, in excess of 10 percent prior to November 20, 2002, and in excess of 20 percent since November 20, 2002 should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish to the appellant an appropriate supplemental statement of the case, and should afford the appellant the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


